Citation Nr: 1202924	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-36 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss prior to April 9, 2011.

2.  Entitlement to an initial rating in excess of 10 percent for left ear hearing loss from April 9, 2011.  

3.  Entitlement to an initial compensable disability evaluation for left tympanic membrane perforation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to June 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for left ear hearing loss and a perforated left tympanic membrane, and assigned 0 percent (noncompensable) ratings effective September 18, 2008 for both conditions.

A Travel Board hearing was held in January 2011 with the Veteran in Nashville, Tennessee, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board notes that the above issues were remanded by the Board in March 2011 for further evidentiary development.  Subsequent to the Board's remand, the Appeals Management Center issued a rating decision granting the Veteran an increased evaluation to 10 percent for his left ear hearing loss, effective April 9, 2011.  The issues are now ready for appellate review.


FINDINGS OF FACT

1.  Audiological evaluations reflect that the Veteran's service-connected left ear hearing loss has been manifested by no worse than Level IX hearing impairment in the left ear prior to April 9, 2011.

2.  Audiological evaluations reflect that the Veteran's service-connected left ear hearing loss has been manifested by no worse than Level X hearing impairment in the left ear from April 9, 2011.

3.  The Veteran is in receipt of the maximum schedular evaluation for left tympanic membrane perforation, and this disability is not shown to present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for service-connected left ear hearing loss have not been met prior to April 9, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.150, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  The criteria for an initial evaluation in excess of 10 percent for service-connected left ear hearing loss have not been met from April 9, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2011).

3.  The criteria for an initial compensable evaluation for left tympanic membrane perforation have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.84, Diagnostic Code 6211 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in October 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  The letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The October 2008 letter provided this notice to the Veteran.

The Board observes that the October 2008 letter was sent to the Veteran prior to the December 2008 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the October 2008 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment, VA treatment records, VA examination reports, and private examination reports are associated with the claims folder. 

In March 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issue was previously remanded in order for the Veteran to be afforded a chance to supply additional evidence regarding his hearing loss, including additional private audiological examinations, to be afforded an updated VA audiological examination, and for extraschedular consideration.  The additional records having been obtained, requested examination having been afforded, and the RO having addressed extraschedular consideration, the issues now return to the Board for appellate review.

The Veteran was afforded VA examinations in accordance with his claim in November 2008 and April 2011, to include a May 2011 addendum.  38 C.F.R. 
§ 3.326(a) (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011). As noted below, the Board finds that the VA examinations, to include the May 2011 addendum that notes a review of the entire claims file, obtained in this case are more than adequate, as they are predicated on a full reading of the VA medical records.  They consider all of the pertinent evidence of record, and provide a complete rationale for evaluations provided, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Furthermore, as discussed above, the Board finds that there has been substantial compliance with its March 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2011).  The Board notes that the Veteran's representative in a December 2011 statement noted that the Veteran requested an earlier effective date in his October 2011 statement.  The representative noted that the RO failed to address the Veteran's contentions and as such requested a remand of the issue under Manlincon v. West 12 Vet. App. 238 (1999).  The Board notes however, that the 10 percent rating from April 9, 2011, represents a staged rating under Fenderson and as such the Board will address the claim as entitlement to an initial compensable rating for left ear hearing loss prior to April 9, 2011, and entitlement to an initial rating in excess of 10 percent for left ear hearing loss from April 9, 2011.

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86 (2011), Diagnostic Code 6100, Tables VI, VIA, VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2011).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2011).  The provisions of 38 C.F.R. § 4.86(b) provide that, when the puretone threshold is 30 decibels or less at 1000-Hertz, and 70 decibels or more at 2000-Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b) (2011).  Each ear will be evaluated separately.  The Board notes that 38 C.F.R. § 4.86(a) is applicable in this case.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I subject to the provisions of 38 C.F.R. § 3.383. 38 C.F.R. § 4.85(f) (2011).  Furthermore, 38 C.F.R. § 3.383(a)(3) provides that, where the evidence demonstrates hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of 38 C.F.R. § 3.385 in the other ear, compensation is payable as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the Veteran's own willful misconduct.
In determining if the service-connected ear has a hearing impairment of 10 percent or more the nonservice-connected ear must initially be given a value of Roman Numeral I.  See 38 C.F.R. § 4.85(f).  The service-connected ear must then either have a numeric value of either X or XI, as determined by either Table VI, or Table VIA, in order to considered as compensable.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (combination of Level I and either Level X or Level XI results in a 10 percent rating).  

In the present case, the Veteran's service-connected left ear hearing loss is not evaluated as at least 10 percent disabling prior to April 9, 2011.  As such, 38 C.F.R. § 3.383 is not applicable.  Given this, the hearing acuity of his right ear must be considered normal for the purposes of evaluating the service-connected disability at issue.  VAOPGCPREC 32-97, 62 Fed. Reg. 63,604 (July 1, 1997); see also Boyer v. West, 11 Vet. App. 477, 479-80 (1998), aff'd Boyer v. West, 210 F.3d 1351 (2000).  Accordingly, a designation of Level I is assigned for the nonservice-connected right ear for the period prior to April 9, 2011.

From April 9, 2011, the Board notes that the Veteran's service-connected left ear hearing loss is evaluated as 10 percent disabling.  As such, 38 C.F.R. § 3.383 is applicable.  In this regard the Board notes that the Veteran's nonservice-connected right ear deserves a designation of Level I because the average puretone threshold in the right ear was 45 dB with a speech recognition score of 98 percent.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI.  Accordingly, a designation of Level I is assigned for the nonservice-connected right ear for the period after April 9, 2011.  

The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran's service-connected left ear hearing loss is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011) for the period prior to April 9, 2011.  The Veteran contends that his hearing loss is more severe than the currently assigned noncompensable rating.  

Prior to April 9, 2011

The Veteran was afforded a VA audiological examination in November 2008.  At the November 2008 VA examination the Veteran exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
55
70
LEFT
70
70
95
100
105+

The average puretone threshold decibel loss for the left ear was 92.5.  Speech audiometry (Maryland CNC) revealed speech recognition ability of 54 percent in the left ear.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level IX hearing acuity in the left ear.  See 38 C.F.R. 
§ 4.86(a).  Such designation, when combined with the assigned level I hearing acuity in the right ear, equates to a noncompensable evaluation.  See 38 C.F.R. 
§ 4.85(f) (2011).

The record contained two VA audiological consultation reports dated in May 2004 and September 2008.  In the May 2004 audiological consultation report, it was noted upon audiological evaluation that the Veteran had severe to profound mixed hearing loss in the left ear, with maximal air bone gaps and word recognition ability was poor in the left ear at 64 percent.  The September 2008 audiological consultation report noted severe to profound mixed hearing loss with a 35-55 dB conductive overlay present at the left ear.  It was noted the Veteran had poor word recognition in the left ear and tympanometry revealed significant negative middle ear pressure.  Neither audiological consultation report contained an evaluation of the Veteran's puretone thresholds, in decibels as required by 38 C.F.R. 
§ 4.85.

From April 9, 2011

The Veteran was afforded another VA audiological examination in April 2011.  At the April 2011 VA examination the Veteran exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
60
70
LEFT
90
105
100
105
105+

The average puretone threshold decibel loss for the left ear was 103.75.  Speech audiometry (Maryland CNC) revealed speech recognition ability of 56 percent in the left ear and it was noted that the speech recognition performance in the left ear was poor, less than 70 percent.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level X hearing acuity in the left ear.  See 38 C.F.R. § 4.86(a).  Such designation, when combined with the assigned level I hearing acuity in the right ear, equates to a 10 percent evaluation.  See 38 C.F.R. § 4.85(f) (2011).

The Veteran provided the results of a private audiological examination that was conducted in September 2010.  The Board notes that the September 2010 private audiological evaluation reflect audiometric results that are shown in graphic form instead of numeric form.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  The Board notes that these findings do not meet the requirements of 38 C.F.R. § 4.85(a) discussed above.  Records reflect that speech discrimination testing was provided by the private audiologist, however there is no indication as to whether the private examiner used the specified Maryland CNC test.  Therefore, these findings are not valid for rating the Veteran's hearing loss disability.  The Board notes, however, that the puretone thresholds exhibited in this examination report, in graphic form, appear to be similar to those exhibited in the VA examination results listed above.  The private audiologist provided a summary of the examination and noted that the Veteran exhibited severe to profound mixed (conductive and sensorineural) hearing loss in the left ear and acoustic reflex was absent.  The examiner further noted that the Veteran's speech reception threshold was 20 dB in the left ear with speech discrimination ability was 100 percent at 100 dB in the left ear with appropriate masking in the right ear.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  The Board notes, as stated above, that there is no indication in the September 2010 private audiological examination report that the Maryland CNC speech audiometry test was used as required by 38 C.F.R. § 4.85(a) (2011).  As such this examination result does not meet the schedular requirements for use in rating the Veteran's current level of hearing loss.  However, it is noted that each of the examination reports, both VA and private, exhibit similar puretone threshold results with the severity of the Veteran's hearing loss increasing as time progresses.  Additionally, the Board notes that the VA examinations provided in November 2008 and April 2011 more than adequately address the Veteran's current level of hearing loss as these examinations meet the necessary requirements under 38 C.F.R. § 4.85(a) (2011).

Applying the findings of the November 2008 and April 2011 VA examinations to the rating criteria for hearing impairment, the Board finds that the criteria for an increased evaluation for left ear hearing loss have not been met prior to or from April 9, 2011.  Considering that the Veteran's left ear manifests an average puretone threshold of 92.5 dB, with a 54 percent speech discrimination and an average puretone threshold of 103.75dB, with a 56 percent speech discrimination in the November 2008 and April 2011 VA examinations, respectively, reference to 38 C.F.R. § 4.85, Table VIa, shows his left ear hearing loss to be no more than a Level IX prior to April 9, 2011, and no more than Level X from April 9, 2011.  Such designation, when combined with the assigned level I hearing acuity in the nonservice-connected right ear, equates to a noncompensable evaluation prior to April 9, 2011 and a 10 percent evaluation from April 9, 2011.  See 38 C.F.R. 
§ 4.85(f) (2011).  As such, the probative evidence fails to demonstrate a more severe hearing loss disability than is currently addressed by the Veteran's noncompensable disability rating prior to April 9, 2011 or 10 percent rating from April 9, 2011.  Therefore, the claims for entitlement to a compensable initial rating prior to April 9, 2011, and entitlement to an initial rating, in excess of 10 percent, from April 9, 2011, must be denied.

The Board acknowledges the Veteran's statements that his hearing impairment has worsened.  Regarding the Veteran's statements, the Board acknowledges that he is competent to give evidence about his experiences; i.e., he is competent to report that he is having greater trouble hearing.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the Veteran is not competent to testify that his hearing has worsened to a compensable level under the Diagnostic Code 6100.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in the record that the Veteran is a medical professional.  Therefore, as a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification, and expertise to present opinions regarding diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board affords greater probative weight to the medical evidence.

While the Board is sympathetic to the Veteran's assertions that he has difficulty hearing in real-life situations when there is background noise, the fact remains, however, that the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  The Veteran's subjective report of difficulty hearing under situational circumstances unfortunately cannot be the basis for an evaluative rating.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.

Left Tympanic Membrane Perforation

The Board notes that each of the Veteran's various VA and private audiological examinations notes his left ear tympanic membrane perforation.  In this regard the May 2004 audiological consultation report noted a large perforation evident in the left tympanic membrane.  The September 2008 audiological consultation report revealed large perforation in the left ear and tympanometry revealed negative middle ear pressure and reduced compliance with large ear canal volume consistent with perforated left ear.  The November 2008 VA examination noted that the Veteran had Type B tympanogram consistent with possible perforation.  The April 2011 VA examination report noted a tympanogram showing a negative pressure in the middle ear.  The September 2010 private audiologist noted that Veteran exhibited a Type B tympanogram with large volume in the left ear indicating possible middle ear pathology.  The Board notes that the medical evidence of record reveals that the Veteran has left ear tympanic membrane perforation.

The Veteran's left tympanic membrane perforation is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6211.  A noncompensable evaluation is the only, and therefore the maximum, rating available under Diagnostic Code 6211.  Consequently, the Veteran is not entitled to an increased rating for his disability under those criteria.  Therefore, a compensable evaluation cannot be granted under this Diagnostic Code.

Extraschedular 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected hearing loss disability, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned noncompensable disability rating under Diagnostic Codes 6100 contemplate his level of symptomatology.  Specifically, the criteria account for the Veteran's current puretone thresholds and speech recognition ability.  The Board acknowledges the Veteran's complaints of difficulty understanding speech which affects his ability to work.  The Board notes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the U.S. Court of Appeals for Veterans Claims held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  According to the April 2011 VA examiner, the Veteran's hearing loss has significant effects on the Veteran's occupation.  The examiner notes that even under ideal conditions, the Veteran will have difficulty clearly understanding speech; and in less than ideal conditions (i.e. background noise, reverberation) the Veteran will have significant difficulty with communication.  The Board acknowledges the examiner's statements but further notes that the Veteran stated at the April 2011 examination that he works off and on for himself cleaning brick on new homes.  As such, the Board notes that the Veteran is still able to work and did not contend at the examination that he was unable to work due to his hearing loss.  At his January 2011 Travel Board hearing the Veteran did not note that his hearing loss interfered with his ability to do his subcontracting work, but it did limit his ability to communicate.  In fact, the Veteran associated his inability to find work more with work being down because of the economy rather than his hearing loss.  Additionally, the Veteran's September 2011 statement did not mention his hearing loss in relation to his inability to work.  Further, the Veteran's hearing difficulties are adequately contemplated by the rating schedule.  Notably, 38 C.F.R. §§ 4.85 and 4.86 adequately contemplate any functional loss due to hearing impairment.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011). Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claims for higher disability ratings than those currently assigned.


ORDER

Entitlement to an initial compensable rating for left ear hearing loss prior to April 9, 2011, is denied.

Entitlement to an initial rating, in excess of 10 percent, for left ear hearing loss from April 9, 2011, is denied.

An initial compensable evaluation for left tympanic membrane perforation is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


